UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 6, 2012 NTN BUZZTIME, INC. (Exact name of registrant as specified in its charter) Delaware (State or Other Jurisdiction of Incorporation) 001-11460 31-1103425 (Commission File Number) (IRS Employer Identification No.) 2231 Rutherford Road, Suite 200 Carlsbad, California (Address of Principal Executive Offices) (Zip Code) (760) 438-7400 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On January 6, 2012, we issued a press release announcing a reduced subscription price for the planned rights offering to existing stockholders. A copy of the press release is included as an exhibit to this report and is incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. (d) Exhibits Press Release dated January 6, 2012 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NTN BUZZTIME, INC. Dated: January 6, 2012 By: /s/ Kendra Berger Kendra Berger Chief Financial Officer EXHIBIT INDEX Exhibit No. Document Press Release dated January 6, 2012
